Boslaugh, J.
This litigation involves a controversy concerning the value on March 1, 1957, of Lots 10, 11, and 12, Coblentz Addition to the city of Aurora, for taxation purposes. The lots were owned by appellants and were improved by a house constructed on them. A valuation was placed on the property of $26,469 and this was sustained by the district court. This is an appeal from that adjudication.
The record in case No. 34536 and in this case, No. 34537, is identical except the former concerns the value of the property involved on March 1, 1956, and the latter concerns the value of the property on March 1, ■ 1957. The identical property is involved in each of the cases and the evidence is that the value of the property was the same on March 1, 1956, and March 1, 1957. The opinion in case No. 34536 dictates and controls the decision in this case.
It is therefore determined that the actual or fair market value of the property on March 1, 1957, was the sum of $20,000.
*298The judgment should be and is reversed and the cause is remanded with directions to the district court for Hamilton County to render a judgment in this cause in harmony with this opinion.
Reversed and remanded with directions.